Citation Nr: 0334238	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to restoration of service connection for 
chronic low back pain with lumbar strain, degenerative disc 
disease, arachnoiditis with radiculopathy, and spinal 
stenosis.

2.  What evaluation is warranted for chronic low back pain 
with lumbar strain, degenerative disc disease, arachnoiditis 
with radiculopathy, and spinal stenosis from March 6, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1974 to April 
1977.  Subsequently, he was a member of the Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the New 
York, New York, Regional Office (RO), which granted service 
connection and assigned a 20 percent evaluation for chronic 
low back pain with lumbar strain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis, 
effective March 6, 1998.  The veteran appealed the initial 
rating assigned.

Subsequently, in an August 2000 rating decision, service 
connection was severed on the grounds that the June 1998 
grant of service connection was clearly and unmistakably 
erroneous.  

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


FINDING OF FACT

Reasonable minds could conclude that the June 1998 rating 
decision granting service connection for chronic low back 
pain with lumbar strain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis, was 
supported by evidence then of record and the applicable laws 
and regulations in effect at that time.  



CONCLUSION OF LAW

The June 1998 rating decision which granted service 
connection for chronic low back pain with lumbar strain, 
degenerative disc disease, arachnoiditis with radiculopathy, 
and spinal stenosis, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended that the August 2000 rating decision, which 
severed service connection for chronic low back pain with 
lumbar strain, degenerative disc disease, arachnoiditis with 
radiculopathy, and spinal stenosis, was clearly and 
unmistakably erroneous on the basis that since the June 1998 
grant of service connection for said disability was not 
clearly and unmistakably erroneous, service connection should 
not have been severed.  The Board agrees that severance was 
inappropriate.

In Graves v. Brown, 6 Vet. App. 166, 170 (1994), the Court 
explained that 38 C.F.R. § 3.105(d) provides that once 
granted, service connection may be withdrawn only after 
certain procedural safeguards have been met.  Additionally, 
the Court pointed out that the burden is on the Secretary to 
show that a prior grant of service connection was clearly and 
unmistakably erroneous.  

In pertinent part, 38 C.F.R. § 3.105(d) provides that 
"[s]ervice connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government)...."  The 
Court defined "clear and unmistakable error" under 
38 C.F.R. § 3.105(d) as follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied....With regard 
to challenges to prior decisions by a 
claimant under 38 C.F.R. § 3.105(a), the 
Court held in Russell [v. Principi, 3 
Vet. App. 310, 313 (1992)] that a 'clear 
and unmistakable error' must be the sort 
of error which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made....  Errors that 
are 'clear and unmistakable' are 
undebatable; that is, reasonable minds 
could only conclude that the original 
decision was fatally flawed at the time 
it was made....  

Graves, 6 Vet. App. at 170-71 (emphasis added).  

The evidentiary record indicates that an October 1978 rating 
decision denied service connection for a back disability, and 
an October 1987 rating decision denied reopening of said 
claim.  Although appellant was provided timely notification 
of said rating decisions, he did not file a timely Notice of 
Disagreement therewith.  

A June 1998 rating decision granted service connection for 
chronic low back pain with lumbar strain, degenerative disc 
disease, arachnoiditis with radiculopathy, and spinal 
stenosis, effective March 6, 1998.  

The evidentiary record at the time of that June 1998 rating 
decision included appellant's service medical records, which 
revealed that in July 1975, while scrubbing the decks of a 
naval vessel, he experienced a sudden onset of severe, sharp, 
nonradiating paravertebral area pain.  There was no history 
of trauma.  Clinical findings revealed muscle tenderness at 
the second lumbar vertebrae, and considerable lumbosacral 
paravertebral muscle spasms.  Robaxin completely relieved the 
pain, but the pain recurred approximately an hour later.  The 
examiner's assessment was that the appellant had an acute, 
moderate lumbosacral strain with considerable emotional 
overlay.  Treatment included total bed rest, heat, and 
medication.  Several days later, appellant reported that his 
back felt fine; clinical findings were unremarkable; and low 
back pain, resolved, was diagnosed.  An April 1977 service 
separation examination report did not include any complaints, 
findings, or diagnoses pertaining to a back disability.  

A January 1978 postservice State Workers Compensation Board 
report stated that appellant had sustained an injury at work 
at a hardware store lifting a "hanger."  Notably, there 
also was a history or evidence of a pre-existing disease or 
physical impairment.  The condition was then defined as a 
lumbosacral sprain and myositis.  His attending physician was 
Joel J. Weiser, M.D.  

In an initial January 1978 application for VA disability 
benefits the appellant alleged incurring a back injury aboard 
a naval vessel while carrying a box of provisions, when he 
slipped through a hatch hole.  In a February 1978 written 
statement Dr. Weiser reported that clinical examination 
revealed full spinal motion and no pain, spasm, or 
neurological abnormality.  Dr. Weiser opined that the 
appellant had fully recovered.  

Later in February 1978, a Naval Reserve examination report 
noted that clinical evaluation of the spine/other 
musculoskeletal areas was normal.  In an attendant medical 
questionnaire, appellant indicated that he had or had had 
recurrent back pain and that he had applied for or received 
benefits for "back problem service related"; and a 
physician's elaboration noted "1st lumbar vert[ebra] - fell 
down ladder on ship 2 yrs."  

At an April 1978 VA examination the appellant reported that 
he had fallen off a ladder and injured his back in 1975, and 
that his back had been intermittently painful.  Clinically, 
findings were unremarkable.  The appellant did complain of 
lumbosacral region tenderness.  X-ray study was interpreted 
as showing a few Schmorl's nodes and spina bifida occulta at 
S1.  The diagnosis was no objective orthopedic physical 
findings involving the low back.  

A February 1980 Naval Reserve examination report diagnosed an 
L1-L2 vertebral fracture (based on a "Nyack Hospital" x-
ray), and "low back syndrome - C.D."  

In April 1980, the veteran was found temporarily unfit for 
further Naval Reserve service.  Received with this April 1980 
notice is a copy of a November 1979 letter from the veteran 
to his commanding officer referencing a back injury while on 
board the USS BASILONE.  The veteran noted that he had 
fractured his first and second lumbar vertebrae.  This letter 
was accompanied by a photocopy of the envelope used to mail 
the letter to his commanding officer.  

April 1998 VA general medical, orthopedic, and neurologic 
examinations reports note a history of appellant sustaining 
lumbar strain due to a fall from 18 steps onboard ship in the 
mid-1970's, and reinjuring the back in the 1980's as an 
elevator mechanic.  The orthopedic examination report noted 
that appellant "has low-back injury, service connected and 
the exact date is not known to him, but the doctor noted a 
fracture of L-1 L-2 vertebra.  The x-ray was negative on 
February of 1980."  A February 1998 lumbar spine MRI was 
interpreted as showing L5-S1 and S1 spinal stenosis due to 
large epidural fat; dessicated discs at L2-L3 and L5-S1 with 
degenerative changes and bulging discs; and L4-L5 and L5-S1 
nerve root abnormalities due to arachnoiditis.  The general 
medical examination report included a diagnosis of "lumbar 
spine injury, twice.  Once was during the service and the 
other was non-service connected."  The orthopedic 
examination report included a diagnosis of "lumbar strain, 
service connected.  This was twice.  The exact date was not 
known."  Other orthopedic diagnoses included "chronic low-
back pain, possible fracture L-1-2 and the x-ray was 
negative"; degenerative disc disease at L2-L3, and L5-S1; 
and arachnoiditis with radiculopathy and L5 spinal stenosis.  

In a June 1998 rating decision VA did not specifically 
explain the reasons for granting service connection for a low 
back disability, although it referred to the February 1980 
Naval Reserve examination notation of an L1-L2 vertebral 
fracture and lower back syndrome.  The rating decision also 
referenced an April 1998 VA examination report, which was 
noted to include diagnoses of "[d]egenerative disc disease 
at L-2, L-3 and L5, S1; lumbar strain; arachnoiditis with 
radiculopathy; and L-5 spinal stenosis...."  The rating 
decision also stated that the April 1998 VA examination 
report revealed that "[x]-rays were negative for possible 
fracture at L-1 and L-2 vertebra[e]."  As noted above, this 
rating decision granted service connection for chronic low 
back pain with lumbar strain, degenerative disc disease, 
arachnoiditis with radiculopathy, and spinal stenosis.

After the appellant appealed the June 1998 assignment of an 
initial 20 percent disability rating for the service-
connected back disability, a September 1998 VA orthopedic 
examination was conducted by the same examiner who had 
conducted the April 1998 examination.  Following examination 
in September 1998 the report included a diagnosis of "lumbar 
strain due to fall in 1975."  Other diagnoses listed in the 
examination report included chronic low back pain, L5-S1 
spinal stenosis with arachnoiditis involving L4-L5 and L5-S1 
nerve roots, and disc disorder at L2-L3, and L5-S1.  The 
examiner stated that the medical chart from Montrose VA was 
reviewed.

Subsequently, appellant was provided notice of an August 1999 
rating decision proposing to sever service connection for his 
back disability.  A statement of the case issued before the 
rating decision stated that:

The back injury which occurred in service 
in 1975 was an acute and transitory 
condition which resolved with treatment, 
prior to the veteran's separation from 
active duty.  The military and VA 
examinations conducted in 1978 show a 
back without any abnormalities (except 
for the congenital spina bifida occulta).  
There is no competent medical opinion 
linking the veteran's current back 
problems, the first evidence of which is 
in 1980, with any condition occurring 
during active service.

The decision to grant service connection 
for a back condition in 1998 was clearly 
and unmistakably erroneous, and it is 
therefore proposed to sever service 
connection.

Although the appellant requested a predetermination hearing 
pursuant to 38 C.F.R. § 3.105(d), he failed to report for the 
June 2000 scheduled hearing.  

An August 2000 rating decision severed service connection for 
chronic low back pain with lumbar strain, degenerative disc 
disease, arachnoiditis with radiculopathy, and spinal 
stenosis, on the grounds that the June 1998 rating decision's 
grant of service connection was clearly and unmistakably 
erroneous.  

The critical question for resolution is whether the June 1998 
rating decision granting benefits was clearly and 
unmistakably erroneous based on the evidence in file at the 
time that rating was rendered.  Although that rating decision 
sheet did not explain the reasons for that grant, the 
evidence in file in June 1998 included service medical 
records that documented in-service treatment for back 
symptomatology assessed as a lumbosacral strain.  
Additionally, the evidence of record in June 1998 included a 
diagnosis on 1998 VA examination of an in-service back injury 
and "lumbar strain, service connected."  It is the Board's 
opinion that at the time that rating was rendered, it is at 
least debatable that the rating board exercised reasonable 
rating judgment in granting service connection, since it 
would not have been totally unreasonable for the rating board 
to have: (a) interpreted the 1998 VA medical diagnosis in 
question as indicating a nexus between a low back strain and 
an in-service low back injury (particularly since the service 
medical records documented a low back strain); or (b) to have 
discounted the probative value of the service separation 
examination report (which did not diagnose a chronic low back 
abnormality) and the other clinical evidence dated in 1978 
and 1980 (pertaining to a post-service back injury and 
apparent congenital/developmental abnormalities).  In other 
words, the June 1998 rating decision basically determined 
that the in-service low back symptomatology represented the 
initial manifestations of a chronic, not acute, low back 
disorder.  Although the 1998 VA medical diagnosis was based 
on a history of an in-service back injury, appellant's 
service medical records did not document a back injury from 
external trauma such as a fall.  Still, the records do 
include the veteran's own 1979 report to his Commanding 
Officer regarding an injury while on board the USS BASILONE, 
and the appellant's report of an injury to his first and 
second lumbar vertebrae.  

It appears to the Board that the rating board that severed 
service connection substituted its own rating judgment in 
interpreting the evidence then of record differently from the 
first rating board.  That is a difference of opinion, not 
clear and unmistakable error.  Interestingly, in an undated 
written statement, apparently an employee at the RO warned 
another employee that it was premature to sever service 
connection without first obtaining certain additional medical 
records pertaining to appellant's alleged fall from a ladder 
on board ship and seeking a VA medical opinion as to whether 
appellant's current back disability was related to service.  
However, such medical opinion was not obtained.  Again, clear 
and unmistakable error "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell.  Thus, the June 1998 rating decision 
granting service connection was not clearly and unmistakably 
erroneous.  


ORDER

The June 198 rating decision granting service connection for 
chronic low back pain with lumbar strain, degenerative disc 
disease, arachnoiditis with radiculopathy, and spinal 
stenosis was not clearly and unmistakably erroneous.  
Restoration of service connection is granted.  


REMAND

In light of the Board's decision restoring service connection 
additional evidentiary development is warranted with respect 
to the issue regarding the initial evaluation to be assigned.

In this respect, the Board first notes that there has been a 
significant change in the law during the pendency of this 
appeal.  In 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is applicable to this claim.

Since it does not appear that the RO has expressly satisfied 
the VCAA requirement that VA notify the veteran as to what 
evidence he must provide to substantiate his claim, and what 
evidence must be secured by VA, a remand is necessary for 
procedural due process concerns.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, appellant has not recently been afforded 
appropriate VA examinations, such as orthopedic and 
neurologic examinations, to determine the current nature and 
severity of the service-connected low back disability.  The 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  

Accordingly, the issue is REMANDED for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to an 
initial higher evaluation for his 
back disorder.  This should include a 
discussion of the evidentiary bases 
for higher evaluations.  The RO 
should emphasize to the veteran that 
he is ultimately responsible to 
provide the necessary evidence, 
however, VA will make efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, or other 
records from government agencies, if 
he identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  

2.  The veteran should identify any 
medical records, VA or private, which 
may be pertinent to this claim but 
have yet to be associated with the 
claims folder.  He should also 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain treatment 
records.  Any records secured should 
be added to the claims folder.  The 
RO should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
source identified by the veteran then 
the RO must notify him.  

3.  As the appellant may be in receipt of 
Social Security disability benefits, the 
Social Security Administration must be 
contacted and requested to provide a copy 
of any decision granting disability 
benefits to the appellant, as well as all 
medical records utilized in making such a 
determination.

4.  Thereafter, the RO should arrange for 
orthopedic and neurologic examinations to 
determine the nature and current severity 
of any lumbar disability.  All indicated 
tests and studies should be performed in 
order to allow the nature of the 
disability to be rated under both the old 
and new criteria for rating back 
disabilities.  

The examiners must review the entire 
claims folder and describe in detail 
all symptoms reasonably attributable 
to the service-connected low back 
disability and their current 
severity.  The examiners should 
state whether the service-connected 
back disability results in any 
weakness, weakened movement, excess 
fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  

The examiners should describe in 
adequate detail any neurologic 
symptoms attributable to the 
service-connected back disability.  
The examiners should specify whether 
painful back motion is clinically 
demonstrated, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain 
should be described.  The examiners 
should elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected back disability 
has upon appellant's daily 
activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2003).  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
back disability should be described 
in adequate detail.  

5.  The RO should review any additional 
evidence and readjudicate what evaluation 
is warranted for chronic low back pain 
with lumbar strain, degenerative disc 
disease, arachnoiditis with 
radiculopathy, and spinal stenosis from 
March 6, 1998, with consideration of all 
applicable Diagnostic Codes and other 
legal criteria.  

When this development has been completed, and if the benefit 
sought is not granted on readjudication, the case should be 
returned to the Board for further appellate consideration, 
after compliance with appropriate appellate procedures, 
including issuance of a supplemental statement of the case.  
No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



